DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.
 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Generator Load Profiles Estimation Using Artificial Intelligence”, Ugedo et al. (referred hereafter Ugedo et al.).
Referring to claim 1, Ugedo et al. disclose a method for recognizing a contingency in a power supply network (Abstract), the method comprising the steps of:
e.g., “Within an area, the main technical factors that affect the solution of voltage constraints are the imbalance between the exporting and importing energy in the area, the position of the voltage control resources (capacitors, reactors, transformer taps and generator voltages) and the status of transmission lines that feed the electrical area under consideration” – page 1, 2nd col., last para. to page 2, 1st col., line 3) by a local network state estimation model (Figure 1) to calculate local network state profiles (pages 1-2, II. Identification of Potential Explanatory Variables section; Figure 1), wherein the local network state estimation is a trained neural network (pages 4-5, VIII. Bayesian Probability with Neural Networks section; Figures 5-7);

(b) generating a global network state profile from the local network state profiles (e.g., “The security criteria of a power system require that branch power flows and bus voltages are within their limits, not only in normal operating conditions but also when any credible contingency occurs. In the Spanish electricity market, voltage constraints are solved by the system operator by connecting a set of off-line generators located in the areas where they occur. Thus, for a market participant it is necessary to predict approximately when its generating units are connected in order to prepare the annual budget and/or decide the time and location of new plants. This paper proposes a methodology to forecast if a non-connected unit will be committed by the system operator in order to remove voltage violations.” – Abstract; pages 2-3, III. Overview of the Methodology section; Figure 1);
(c) processing the measurement data generated by the in-field measurement devices of the power supply network to provide a relevance profile comprising for the in-field measurement devices a relevance distribution indicating a probability where an origin of a contingency within the power supply network resides (page 3, IV. Clustering section; V. Data Processing section; Figure 2); and
(d) computing a similarity between a candidate contingency profile being formed by the generated global network state profile and formed by the calculated relevance profile and reference contingency profiles stored in a reference contingency database to identify the reference contingency profile having a highest computed similarity as the recognized contingency (page 3, VI. Division of the Total Data Set section; pages 3-4, VII. Removal of Explanatory Variables section; Figures 3-4); and

pages 3-4, VII. Removal of Explanatory Variables section; Figures 3-4). 
As to claim 2, Ugedo et al. disclose a method for recognizing a contingency in a power supply network (Abstract), wherein the local network state profile comprises a local contingency class probability profile comprising for the in-field measurement devices a class probability distribution over contingency classes (pages 4-5, VIII. Bayesian Probability with Neural Networks section; Figures 5 & 7). 
Referring to claim 3, Ugedo et al. disclose a method for recognizing a contingency in a power supply network (Abstract), wherein the local network state profile comprises a local latent contingency profile (pages 4-5, VIII. Bayesian Probability with Neural Networks section). 
As to claim 4, Ugedo et al. disclose a method for recognizing a contingency in a power supply network (Abstract), wherein the in-field measurement devices comprise phasor measurement unit (e.g., “Within an area, the main technical factors that affect the solution of voltage constraints are the imbalance between the exporting and importing energy in the area, the position of the voltage control resources (capacitors, reactors, transformer taps and generator voltages) and the status of transmission lines that feed the electrical area under consideration” – page 1, 2nd col., last para. to page 2, 1st col., line 3), which provide time series of measurement data in different measurement channels (e.g., “The electrical nodes, generators and lines that must be included in the electrical area of the generator under study are decided according to the knowledge and experience of the power system operation. It should be noted that in the Spanish system the daily voltage constraints solution is coupled along the 24 hourly periods [6,7], and hence the value of explanatory variables for one hour does not explain the power connected in the congestion management procedure for the hour. Instead, 24 hourly values of explanatory variables are needed to predict the whole daily load pattern.” - pages 1-2, II. Identification of Potential Explanatory Variables section; Figure 1). 
Referring to claim 5, Ugedo et al. disclose a method for recognizing a contingency in a power supply network (Abstract), wherein the local network state estimation model is formed by a model which generates a latent feature representation for the local network state (pages 4-5, VIII. Bayesian Probability with Neural Networks section). 
As to claim 6, Ugedo et al. disclose a method for recognizing a contingency in a power supply network (Abstract), wherein each reference contingency profile stored in the reference page 3, IV. Clustering section; VI. Division of the Total Data Set section). 
Referring to claim 7, Ugedo et al. disclose a method for recognizing a contingency in a power supply network (Abstract), wherein a similarity metric, SM, indicating a similarity between the candidate contingency profile and a reference contingency profile is computed for each reference contingency profile stored in the reference contingency database depending on the global network state profile of the candidate contingency profile and depending on the global network state profile of the respective reference contingency profile (page 3, VI. Division of the Total Data Set section; pages 3-4, VII. Removal of Explanatory Variables section; Figures 3-4). 
As to claim 8, Ugedo et al. disclose a method for recognizing a contingency in a power supply network (Abstract), wherein the used similarity metric comprises a weighted cosine similarity metric (page 3, VI. Division of the Total Data Set section; pages 3-4, VII. Removal of Explanatory Variables section; Figures 3-4; pages 4-5, VIII. Bayesian Probability with Neural Networks section; Figure 7). 
Referring to claim 9, Ugedo et al. disclose a method for recognizing a contingency in a power supply network (Abstract), wherein the measurement data generated by each in-field measurement device of the power supply network is preprocessed to provide a standard deviation of the measurement data from an expected value in a steady state for each measurement channel of the respective in-field measurement device (page 3, VI. Division of the Total Data Set section; pages 3-4, VII. Removal of Explanatory Variables section; Figures 3-4; pages 4-5, VIII. Bayesian Probability with Neural Networks section; Figure 7). 
As to claim 10, Ugedo et al. disclose a method for recognizing a contingency in a power supply network (Abstract), wherein the preprocessed measurement data is rescaled by dividing it through the channel and in-field measurement device specific standard deviation (page 3, VI. Division of the Total Data Set section; pages 3-4, VII. Removal of Explanatory Variables section; Figures 3-4; pages 4-5, VIII. Bayesian Probability with Neural Networks section; Figure 7). 
Referring to claim 11, Ugedo et al. disclose a method for recognizing a contingency in a power supply network (Abstract), wherein a relevance weight is calculated for each in-field measurement device by normalizing the standard deviation of the measurement data of the page 3, VI. Division of the Total Data Set section; pages 3-4, VII. Removal of Explanatory Variables section; Figures 3-4; pages 4-5, VIII. Bayesian Probability with Neural Networks section; Figure 7). 
As to claim 12, Ugedo et al. disclose a method for recognizing a contingency in a power supply network (Abstract), wherein the local network state estimation models are trained with measurement data of observed contingencies of the power supply network (pages 4-5, VIII. Bayesian Probability with Neural Networks section; Figure 7). 
Referring to claim 13, Ugedo et al. disclose a monitoring system for recognizing a contingency in a power supply network (Figure 1), the monitoring system comprising:
in-field measurement devices for generating measurement data of the power supply network (e.g., “Within an area, the main technical factors that affect the solution of voltage constraints are the imbalance between the exporting and importing energy in the area, the position of the voltage control resources (capacitors, reactors, transformer taps and generator voltages) and the status of transmission lines that feed the electrical area under consideration” – page 1, 2nd col., last para. to page 2, 1st col., line 3; Figure ) and
a processing unit for processing the measurement data generated by the in-field measurement devices of the power supply network (e.g., “Within an area, the main technical factors that affect the solution of voltage constraints are the imbalance between the exporting and importing energy in the area, the position of the voltage control resources (capacitors, reactors, transformer taps and generator voltages) and the status of transmission lines that feed the electrical area under consideration” – page 1, 2nd col., last para. to page 2, 1st col., line 3) by a local network state estimation model (Figure 1) to calculate local network state profiles (pages 1-2, II. Identification of Potential Explanatory Variables section; Figure 1), wherein the local network state estimation is a trained neural network (pages 4-5, VIII. Bayesian Probability with Neural Networks section; Figures 5-7);
wherein the processing unit processes the measurement data generated by the in-field measurement devices of the power supply network to provide a relevance profile comprising for the in-field measurement devices a relevance distribution indicating a probability where the origin of a contingency within the power supply network resides (page 3, IV. Clustering section; V. Data Processing section; Figure 2);
page 3, VI. Division of the Total Data Set section; pages 3-4, VII. Removal of Explanatory Variables section; Figures 3-4). 
As to claim 14, Ugedo et al. disclose a monitoring system for recognizing a contingency in a power supply network (Figure 1), wherein the in-field measurement devices comprise phasor measurement unit (e.g., “Within an area, the main technical factors that affect the solution of voltage constraints are the imbalance between the exporting and importing energy in the area, the position of the voltage control resources (capacitors, reactors, transformer taps and generator voltages) and the status of transmission lines that feed the electrical area under consideration” – page 1, 2nd col., last para. to page 2, 1st col., line 3), which provide time series of measurement data in different measurement channels (e.g., “The electrical nodes, generators and lines that must be included in the electrical area of the generator under study are decided according to the knowledge and experience of the power system operation. It should be noted that in the Spanish system the daily voltage constraints solution is coupled along the 24 hourly periods [6,7], and hence the value of explanatory variables for one hour does not explain the power connected in the congestion management procedure for the hour. Instead, 24 hourly values of explanatory variables are needed to predict the whole daily load pattern.” - pages 1-2, II. Identification of Potential Explanatory Variables section; Figure 1).
Referring to claim 15, Ugedo et al. disclose a method for recognizing a contingency in a power supply network (Abstract), wherein each of the local network state profiles is calculated at a respective in-field measurement device (pages 1-2, II. Identification of Potential Explanatory Variables section).
As to claim 16, Ugedo et al. disclose a method for recognizing a contingency in a power supply network (Abstract), wherein the local network state profiles are concatenated to provide the global network state profile (e.g., “The security criteria of a power system require that branch power flows and bus voltages are within their limits, not only in normal operating conditions but also when any credible contingency occurs. In the Spanish electricity market, voltage constraints are solved by the system operator by connecting a set of off-line generators located in the areas where they occur. Thus, for a market participant it is necessary to predict approximately when its generating units are connected in order to prepare the annual budget and/or decide the time and location of new plants. This paper proposes a methodology to forecast if a non-connected unit will be committed by the system operator in order to remove voltage violations.” – Abstract; pages 2-3, III. Overview of the Methodology section; Figure 1).
Referring to claim 17, Ugedo et al. disclose a method for recognizing a contingency in a power supply network (Abstract), wherein the contingency is a kind of contingency selected from the group consisting of a short circuit, a line outage, a generator outage and a capacitor outage (pages 1-2, II. Identification of Potential Explanatory Variables section; pages 2-3, III. Overview of the Methodology section).
As to claim 18, Ugedo et al. disclose a method for recognizing a contingency in a power supply network (Abstract), wherein the global network state profile indicates what kind of contingency is observed in the power supply network (e.g., “The security criteria of a power system require that branch power flows and bus voltages are within their limits, not only in normal operating conditions but also when any credible contingency occurs. In the Spanish electricity market, voltage constraints are solved by the system operator by connecting a set of off-line generators located in the areas where they occur. Thus, for a market participant it is necessary to predict approximately when its generating units are connected in order to prepare the annual budget and/or decide the time and location of new plants. This paper proposes a methodology to forecast if a non-connected unit will be committed by the system operator in order to remove voltage violations.” – Abstract; pages 2-3, III. Overview of the Methodology section; Figure 1). 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864